Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to the claim(s), the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claim(s).  
The closest prior art relating to Applicant' s claimed invention is:

US 20210022035 A1	Lee; Youngdae et al.
US 20210105787 A1	Park; Kyungmin et al.

Lee discloses that as a channel busy ratio (CBR) is defined to measure the congestion of a PC5 interface in order to support an effective vehicle-to-everything (V2X) communication, an eNodeB (eNB) transmits CBR information of a sidelink channel to a user equipment (UE) for each resource pool used for V2X communication. The user equipment which has received the CBR information determines if there is a usable CBR and, if it is determined that there is no usable CBR, can use the received CBR information.  For V2X sidelink transmission, during handover, transmission resource pool configurations including exceptional transmission resource pool for the target cell can be signaled in the handover command to reduce the transmission interruption, so that the UE may use the transmission sidelink resource pools of the target cell before the handover is completed as long as synchronization is performed with the target cell. If the exceptional transmission resource pool is included in the handover command, the UE starts using randomly selected resources from the exceptional transmission resource pool starting from the reception of handover command. If the UE is configured with scheduled resource allocation (i.e. Mode 3) in the handover command, the UE continues to use the exceptional transmission resource pool while the timer associated with handover is running. If the UE is configured with autonomous resource selection (i.e. Mode 4) in the target cell the UE continues to use the exceptional transmission resource pool until the initial sensing is completed on the transmission resource pools for autonomous resource selection. For exceptional cases (e.g. during radio link failure (RLF), during transition from RRC_IDLE to RRC_CONNECTED or during change of dedicated sidelink resource pools within a cell), the UE may select resources in the exceptional pool provided in serving cell's SIB21 based on sensing, and uses them temporarily.  
Park discloses that wireless devices may communicate with each other via a sidelink. At least two wireless devices may communicate via a sidelink using a resource allocation mode that may be determined with or without assistance from a base station. A wireless device may select, based on one or more conditions, from at least two resource allocation modes of operation for the sidelink.  The RRC layers may provide/configure control plane functionality, such as recovery from radio link failure (RLF).  A first wireless device may determine/select a mode of operation between mode 1 operation and mode 2 operation. The first wireless device may determine/select the mode of operation, for example, based on the one or more conditions (e.g., decision policy/policies, threshold(s), etc.). The first wireless device may determine whether a radio resource status of at least one resource pool (e.g., associated with the mode 1 operation or the mode 2 operation) satisfied the one or more conditions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/
Primary Examiner, Art Unit 2415